Citation Nr: 0911081	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  04-13 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel







INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from November 1943 until April 
1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

The Board first considered this appeal in April 2006 and 
denied the claim for benefits.  The Veteran then appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In an April 2008 Memorandum 
Decision, the Court vacated the April 2006 Board decision, 
and remanded the matter back to the Board for development 
consistent with the Memorandum Decision.  Judgment was 
entered in May 2008.  The case was subsequently returned to 
the Board for appellate review.

In light of the Memorandum Decision, the Board finds that 
additional development is necessary.  The appeal is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The Memorandum Decision indicated that the Board did not 
adequately discuss whether service connection was warranted 
on a direct basis.  Specifically, the Court indicated that 
the Board failed to explain why a VA examination was not 
necessary to determine whether service connection was 
warranted on a direct basis.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In determining whether the duty to assist requires that a VA 
medical examination or medical opinion be obtained with 
respect to a Veteran's claim for benefits, there are four 
factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the Veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim. 38 U.S.C. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In the present case, there is evidence of a current diagnosis 
of non-Hodgkin's lymphoma.  Additionally, the Veteran has 
provided statements concerning his exposure to non-ionizing 
electromagnetic radiation during service.  Finally, the 
record includes an August 2002 private medical record that 
indicated there was epidemiologic evidence linking radiation 
exposure to a slightly elevated risk of lymphoma.  While the 
physician noted he was not aware of a particular study 
examining the association of lymphoma with radar exposure, he 
suspected this could be relevant in the Veteran's case.  In 
other words, the record includes evidence of a current 
disability, statements concerning the inservice event and a 
physician's statement suggesting the condition may be related 
to the radiation.  As such, the Veteran has met the criteria 
of 38 C.F.R. § 3.159 and a VA medical opinion should be 
obtained. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, the record reflects that after receipt of the April 
2006 Board decision and during the pendency of the claim 
before the Court, the Veteran submitted an article concerning 
exposure to radar directly to the Board.  The Veteran 
specifically requested a remand to the Agency of Original 
Jurisdiction for review of the newly submitted article.  
Accordingly, this evidence must be referred back to the RO.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Arrange for a VA examiner to review 
the claims folder and offer a medical 
opinion concerning the nature and etiology 
of the Veteran's non-Hodgkin's lymphoma.  
The examiner is requested to review all 
pertinent records associated with the 
claims file, particularly the private 
medical records concerning treatment of 
the non-Hodgkin's lymphoma, and offer an 
opinion as to the following:

a) Whether it is at least as likely as not 
(at least a 50 percent probability) that 
any currently diagnosed non-Hodgkin's 
lymphoma is related to any incident of the 
Veteran's service, including exposure to 
non-ionizing electromagnetic radiation.

A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved. The 
claims file must be made available to the 
physician.

2.  When the development requested above 
has been completed, the case should again 
be reviewed by the RO/AMC on the basis of 
the additional evidence, including that 
evidence received by the Board in August 
2008.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



